FILED
                             NOT FOR PUBLICATION                             DEC 18 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PATRICK KUNKEL,                                   No. 14-15363

                Plaintiff - Appellant,            D.C. No. 1:11-cv-01026-SAB

  v.
                                                  MEMORANDUM*
SHERRY LOPEZ, CMO Kern Valley
State Prison; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of California
                  Stanley Albert Boone, Magistrate Judge, Presiding**

                            Submitted December 9, 2014***

Before:         WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Patrick Kunkel, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Kunkel consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Kunkel’s action because Kunkel

failed to allege facts showing that defendants were deliberately indifferent to

Kunkel’s ankle infections. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th

Cir. 2004) (a prison official is deliberately indifferent only if he or she knows of

and disregards an excessive risk to inmate health; neither a mere difference of

opinion concerning the course of treatment nor negligence in diagnosing or treating

a medical condition amounts to deliberate indifference); see also Starr v. Baca, 652
F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for establishing supervisory

liability); Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009) (failure to

follow internal prison policies does not rise to the level of a constitutional

violation).

      AFFIRMED.




                                            2                                     14-15363